Citation Nr: 1424443	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-00 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to VA compensation, under the provisions of 38 U.S.C.A. § 1151, for hidradenitis suppurativa following surgery at a VA Medical Center in October 2006. 

2.  Entitlement to a rating in excess of 20 percent for left parapatellar pain syndrome secondary to Osgood Schlatter's disease. 

3.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right patella.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to February 1989. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs Regional Office (RO) in Indianapolis, Indiana.  By that rating action, the RO denied the Veteran's claim of entitlement to VA compensation, under the provisions of 38 U.S.C.A. § 1151 for hidradenitis suppurative following surgery at a VA Medical Center (MC).  The RO also continued 20 and 10 percent disabling ratings assigned to the service-connected left and right knee disabilities, respectively.  The Veteran appealed this rating action to the Board. 

In December 2008, during the course of his appeal, the Veteran revoked the appointment of his attorney.  Thus, the Veteran is pro se in the current appeal. 

In August 2010, the Veteran testified before the undersigned at a hearing at the above-cited RO.  At the outset of his hearing, the Veteran stated that he would proceed without representation.  A transcript of that hearing has been associated with the claims folders.   

In November 2010, the Board remanded the claims to the RO for additional substantive development.  Specifically, to obtain the Veteran's outstanding Social Security Administration (SSA) records.  The requested development has been accomplished and the matters have returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the issues on appeal were previously remanded for appellate review, in light of the evidence added to the record since then the Board finds that additional development, in accordance with the directives below, is warranted.  Specifically, to obtain outstanding VA treatment records and to schedule the Veteran for VA examination to determine the current severity of his service-connected bilateral knee disabilities.  

(i) Outstanding VA treatment records

In a March 2013 letter to VA, a VA physician from the Indianapolis VAMC indicated that he had been treating the Veteran for several chronic medical conditions, to include, but not limited to, his service-connected degenerative arthritis of the knees and hidradenitis suppurative.  The available record also includes a January 2012 VA treatment report noting the Veteran complained of chronic knee pain and that his medications were not helping.  While VA treatment records, dated through May 2012, are of record, to include those uploaded to the Veteran's Virtual VA electronic claims file, more recent records are absent.  Thus, as there are possible further VA treatment records that might contain information as to the current severity of the service-connected right and left knee disabilities, and findings and/or notations as to whether the Veteran's skin disability, to include hidradenitis suppurativa was the proximate cause of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's; or that the proximate cause of additional disability was an event which was not reasonably foreseeable, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R 3.159(c) (2013).

(ii) VA examination-Right and Left Knee Disabilities

The records also shows that in October 2008 the Veteran was scheduled for a VA examination at the Indianapolis VAMC to determine the current severity of his service-connected right and left knee disabilities.  The Veteran failed to report for this examination.  The Veteran testified that he could not remember why he had not reported for the examination, but that he had difficulty walking.  He related that he usually reported for his appointments and that he would be willing to report for another examination if it was scheduled in the future.  (Transcript (T.) at page (pg.) 12).  A review of the claims files and Virtual VA electronic claims file reflects that there is no written notification of the examination or the consequences surrounding his increased rating claims if he failed to report from the above-cited VAMC to the Veteran.  Thus, in view of this absence, as well as new medical evidence and the Veteran's testimony that he is willing to report for an additional VA examination of his knees, it is the Board's opinion that he should be scheduled for another examination by an appropriate physician in conjunction with his increased rating claims on appeal.

Accordingly, the case is REMANDED for the following action:

 1.  Obtain all additional relevant outpatient reports of the Veteran for his right and left knee and skin disabilities from the Indianapolis, Indiana, VAMC, dated from May 2012 to the present.  All records/responses received should be associated with the Veteran's physical claims files or uploaded to his Virtual VA electronic claims file. 

In requesting these records, VA efforts to obtain them must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by the Federal department or agency from whom they are sought.  

The Veteran should also be afforded the opportunity to submit any additional relevant or updated private treatment records or, in the alternative, submit signed authorizations to permit VA to request such records. Appropriate action must be taken upon receipt of any completed authorization forms.

2.  After any additional evidence has been received pursuant to the above-requested development and associated with the Veteran's physical claims files or uploaded to his Virtual VA electronic claims file, schedule the Veteran for a VA joints examination to determine the current severity of his service-connected right and left knee disabilities.  The claims files must be provided to and be reviewed by the examiner in conjunction with the examination. 
   
The examiner should describe all symptomatology related to the Veteran's right and left knee disabilities. All indicated tests should be performed and all findings should be reported in detail, including range of motion of the knees (expressed in terms of full extension being zero degrees and any limitation of full extension being expressed in degrees lost (e.g. 10 degrees not "-10" degrees).  The examiner should specify at what degree in motion pain begins. 
   
The examiner must also specifically address whether the Veteran's knees show lateral instability or whether there is recurrent subluxation.  If recurrent subluxation or lateral instability is demonstrated in either knee, the examiner must characterize it as "slight," "moderate," or "severe." 

Finally, the examiner should describe any functional loss pertaining to the knees due to pain or weakness, and document all objective evidence of those symptoms.  The examiner should also indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use, if possible.

3.  After completion of the above development, the Veteran's 1151 and increased rating claims should be re-adjudicated.  If the determinations remain less than fully favorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all evidence received since issuance of the May 2012 SSOC and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



